DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16 and new added claims 21-24) in the reply filed on 11/08/2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub 2010/0301474) in view of Hsu (US Pub 2009/0057873).
Regarding claim 11, Yang (fig. 20) teaches a package structure, comprising:

at least one first electronic device (die 720, [0066]) formed in the first cavity;
an insulating layer (dielectric layer 762, [0068]) formed over the second surface of the substrate and covering the first electronic device, wherein the insulating layer comprises a second RDL structure (RDL 761, [0068]) electrically connected to the first RDL structure and the first electronic device; and
an encapsulating material (dielectric layer 723, [0068]) formed in the first cavity, extending along sidewalls of the first electronic device and between the first electronic device and the insulating layer.
Yang teaches the first cavity, but does not teach a second cavity extending from a bottom surface of the first cavity toward the first surface of the substrate, and wherein a bottom width of the first cavity is greater than a top width of the second cavity.
Hsu (figs. 2C and 2D) teaches a substrate (dielectric layer 220, [0033]) and a second cavity extending from a bottom surface of the first cavity toward the first surface of the substrate, and wherein a bottom width of the first cavity is greater than a top width of the second cavity, and 
at least one first electronic device (electronic component 23, [0034]) formed in the first cavity and the second cavity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate of Yang with dielectric layer 2220 having first and second cavity of Hsu in order to improve electrical performance of the packaging substrate structure as taught by Hsu, [0046].
Regarding claim 13, Yang (fig. 12) teaches the package structure as claimed in claim 11, further comprising:
at least one second electronic device (components 181, 182, 183, [0044]) formed over the insulating layer (dielectric 163, [0044]) and electrically connected to the second RDL structure (RDL 162, [0044]), wherein the first electronic device (120) and the second electronic device are located at two opposite sides of the insulating layer; and
a plurality of conductive connectors (wiring patter 102, [0042]) formed over the first surface of the substrate, wherein the first RDL structure (106) is electrically connected between the plurality of conductive connectors and the second RDL structure.
Regarding claim 14, Yang teaches the package structure as claimed in claim 13, wherein at least one of the first electronic device and the second electronic device comprises a semiconductor die, a chiplet, an active device, or a passive device ([0042]-[0044]).
Regarding claim 16, Yang teaches the package structure as claimed in claim 13, wherein the encapsulating material (723) extends between the second surface of the substrate (704) and a bottom surface of the insulating layer (762) to separate the insulating layer from the substrate (fig. 20).

Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the substrate further comprises a plurality of thermal vias extending from a bottom surface of the second cavity to the first surface of the substrate.
Claims 1-10 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests a plurality of thermal vias extending from a bottom surface of the cavity to the first surface of the substrate and at least one first electronic device formed in the cavity and thermally coupled to the plurality of thermal vias (claim 1), and a substrate having a first region and a second region and comprising a plurality of thermal vias in the first region;
at least one first electronic device formed in the first region of the substrate and thermally coupled to the plurality of thermal vias, wherein a bottom surface of the first electronic device is lower than a top surface of the second region of the substrate (claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892